Case: 3:09-cr-00181-WHR-MRM Doc #: 123 Filed: 09/03/20 Page: 1 of 3 PAGEID #: 585

IN THE UNITED STATES DISTRICT COURT
FOR THE SOUTHERN DISTRICT OF OHIO
WESTERN DIVISION
UNITED STATES OF AMERICA,
Plaintiff,
VS. Case No. 3:09cr181(1)

ELMO BAILEY, JUDGE WALTER H. RICE

Defendant.

 

DECISION AND ENTRY ADOPTING UNOPPOSED REPORT AND
RECOMMENDATIONS OF UNITED STATES MAGISTRATE JUDGE (DOC.
#122); SUSTAINING PETITIONER’S MOTION TO VACATE SENTENCE
UNDER 28 U.S.C. § 2255, VACATING CONVICTION AND 60-MONTH
SENTENCE ON COUNT FOUR AND REDUCING EIGHTEEN YEAR
AGGREGATE SENTENCE IMPOSED ON JANUARY 6, 2011 (DOC. #61),
REFLECTED IN A JUDGMENT ENTRY FILED JANUARY 6, 2011 (DOC.
#64) TO ONE OF TIME SERVED, WITH FIVE YEAR PERIOD OF
SUPERVISED RELEASE TO FOLLOW; CONVICTION AND SENTENCE OF
156 MONTHS IMPOSED UPON CONVICTION OF HOBBS ACT
CONSPIRACY, COUNT TWO OF INDICTMENT, IS NOT VACATED AND
REMAINS IN FULL FORCE AND EFFECT, DEFENDANT ORDERED TO BE
RELEASED IMMEDIATELY; THREE MONTH SENTENCE IMPOSED ON
CONTEMPT CONVICTION VACATED; DEFENDANT TO REPORT TO THE
UNITED STATES PROBATION OFFICE IN THE SOUTHERN DISTRICT OF
OHIO AT DAYTON WITHIN THREE CALENDAR DAYS OF RELEASE TO
BEGIN SERVING FIVE YEAR PERIOD OF SUPERVISED RELEASE;
TERMINATION ENTRY

 

Pursuant to the reasoning and citations of authority set forth in the Report and
Recommendations of the United States Magistrate Judge, filed August 12, 2020 (Doc. #122), a
Report and Recommendations to which the government does not object, this Court adopts said

Report and Recommendations in their entirety and, in so doing, grants the Defendant’s Motion to
Case: 3:09-cr-00181-WHR-MRM Doc #: 123 Filed: 09/03/20 Page: 2 of 3 PAGEID #: 586

Vacate Sentence, pursuant to § 28 U.S.C. 2255, to the extent that said motion is granted by
vacating the conviction and sentence on Count Four of the Indictment, the 18 U.S.C. § 924(c)
firearms charge predicated upon the Hobbs Act conspiracy. Pursuant to the 2019 Supreme Court
Decision in United States v. Davis, 139 $.Ct. 2319 and its progeny, this Court recognizes that the
Hobbs Act conspiracy conviction can no longer serve as a predicate offense for the § 924(c)
firearms conviction. Accordingly, the 60-month sentence imposed on the § 924(c) firearms
charge, Count Four of the Indictment, is vacated. The Defendant’s conviction on the Hobbs Act
conspiracy, Count Two of the Indictment, is unaffected by this decision.

Upon the agreement of counsel, the sentence on Count Two, the Hobbs Act conspiracy, is
reduced from 156 months, imposed on January 6, 2011 (Doc. #61), journalized in a Judgment

Entry of the same date (Doc. #64), to one of time served. Defendant is to serve the originally

 

imposed five-year period of supervised release upon the conditions ordered at sentencing.

Upon the agreement of counsel and the Court, the three-month contempt sentence
imposed by the Court on April 21, 2011 (Doc. #74), journalized by Judgment Entry of April 25,
2011 (Doc. #76), is vacated.

Defendant is to be immediately released.

Defendant is to report to the United States Probation Department at Dayton, Ohio, not
later than three business days after release, to begin serving his five-year period of supervised

release.

The captioned cause is ordered terminated upon the docket records of the United States

District Court for the Southern District of Ohio, Western Division, at Dayton.
Case: 3:09-cr-00181-WHR-MRM Doc #: 123 Filed: 09/03/20 Page: 3 of 3 PAGEID #: 587

LR \ ex

September 3, 2020 WALTER H. RICE
UNITED STATES DISTRICT JUDGE

 

Copies to:

Brent Tabacchi
Kevin Schad
US Marshal
